          Case 19-10529 Doc     4 Filed 12/18/19 Entered                                             12/19/19 00:56:12
                 Desc    Imaged Certificate of Notice                                             Page      1 of 3
Information to identify the case:
Debtor 1              Ashley M. Christiaanse                                             Social Security number or ITIN       xxx−xx−0265
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                 Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Vermont
                                                                                         Date case filed for chapter 7 12/16/19
Case number:          19−10529


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ashley M. Christiaanse

2.      All other names used in the
        last 8 years

3.     Address                               15 Logwood Circle
                                             Essex Junction, VT 05452

4.     Debtor's attorney                         Marc Elliot Wiener                                 Contact phone (802) 863−1836
                                                 Marc E. Wiener Law Offices, PLLC                   Email ____________________
       Name and address                          PO Box 433
                                                 Burlington, VT 05402−0433

5.     Bankruptcy trustee                        Douglas J. Wolinsky                                Contact phone (802) 864−0880
                                                 PO Box 1489                                        Email ____________________
       Name and address                          Burlington, VT 05402−1489
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
          Case 19-10529 Doc     4 Filed 12/18/19 Entered                                                    12/19/19 00:56:12
                 Desc    Imaged Certificate of Notice                                                    Page      2 of 3
Debtor Ashley M. Christiaanse                                                                                              Case number 19−10529


6. Bankruptcy clerk's office                    U. S. Bankruptcy Court − Burlington                          Hours open: Monday − Friday 9:00
                                                11 Elmwood Ave. Suite 240                                    AM − 5:00 PM
    Documents in this case may be filed at this P.O. Box 1663
    address. You may inspect all records filed Burlington, VT 05402−1663                                     Contact phone (844) 644−7459
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 12/16/19

7. Meeting of creditors                          January 7, 2020 at 09:30 AM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              U.S. Bankruptcy Court −
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Burlington
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Federal Building
                                                                                                             11 Elmwood Avenue
                                                                                                             Burlington, VT

8. Presumption of abuse                          The presumption of abuse arises.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 3/7/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
             Case 19-10529 Doc     4 Filed 12/18/19 Entered                                        12/19/19 00:56:12
                    Desc    Imaged Certificate of Notice                                        Page      3 of 3
                                               United States Bankruptcy Court
                                                    District of Vermont
In re:                                                                                                     Case No. 19-10529-cab
Ashley M. Christiaanse                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0210-2                  User: sjl                          Page 1 of 1                          Date Rcvd: Dec 16, 2019
                                      Form ID: 309A                      Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 18, 2019.
db             +Ashley M. Christiaanse,   15 Logwood Circle,   Essex Junction, VT 05452-3951
855863         +GC Services Limited Partnership,   6330 Gulfton,   Houston, TX 77081-1198
855865         +Mark Christianaase,   15 Logwood Circle,   Essex Junction, VT 05452-3951
855866          Richmond Family Medicine,   30 West Main Street,   Richmond, VT 05477-4479

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: marc@mewlawoffices.com Dec 16 2019 20:11:52      Marc Elliot Wiener,
                 Marc E. Wiener Law Offices, PLLC,   PO Box 433,    Burlington, VT 05402-0433
tr              EDI: BDJWOLINSKY.COM Dec 17 2019 01:13:00     Douglas J. Wolinsky,    PO Box 1489,
                 Burlington, VT 05402-1489
855862         +EDI: CHASE.COM Dec 17 2019 01:13:00     Chase Bank,    1111 Polaris Parkway,
                 Columbus, OH 43240-2031
855864          EDI: IRS.COM Dec 17 2019 01:13:00     Internal Revenue Service,    Central Insolvency Unit,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
855867         +EDI: USAA.COM Dec 17 2019 01:13:00     USAA,   9800 Fredericksburg Road,
                 San Antonio, TX 78288-0002
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 16, 2019 at the address(es) listed below:
              Douglas J. Wolinsky   dwolinsky@primmer.com, VT01@ecfcbis.com;soneil@primmer.com
              Marc Elliot Wiener   on behalf of Debtor Ashley M. Christiaanse marc@mewlawoffices.com,
               wienermr73369@notify.bestcase.com
              U S Trustee   ustpregion02.vt.ecf@usdoj.gov
                                                                                            TOTAL: 3
